DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 5/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Note again that the claimed product is different statutory subject matter than the elected apparatus defined respectively by their structural components, requiring separate and distinct considerations and searching.  With respect to the burden requirement a mere statement of disagreement is not considered a sufficient traversal ie. that a scissor type cutter could not perform cutting of the packaging to produce the product. Without more reasoning as to why this might be prohibited and/or unusable, the argument is considered lacking in substance. Therefore a serious burden is considered to reasonably exist and the requirement is maintained.  
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it fails to positively recite any steps to perform for a “use” of a blade and therefore is not considered a claimed process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the at least one cutting device is “allocated to” each of the at least one longitudinal seam sealing device (1:8-9) and how the running edge of the packaging “allocated to” the at least one sealed longitudinal seam (1:1-12) as the seam sealing components and package seams are not clearly presented in relation to the cut edge(s).
Regarding claim 9, the intended scope is unclear as the claim lacks any particular steps for one to perform as a use of a blade.  Steps can be recited with particularity such as “providing”; “cutting”; etc.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Waterman et al. 2018/0133919.
Waterman et al. discloses a machine for manufacturing packaging with two sealed cross seams and at least one sealed longitudinal seam consisting of at least one heat sealable packing material sheet, comprising: a sealing device 170 considered to comprise at least one cross seam sealing device and at least one longitudinal seam sealing device for sealing around pouch cavity locations; see figures 3, 4+; para. 45; at least one cross cutting device 268; and at least one longitudinal cutting device 266, wherein one of the at least one longitudinal cutting device 266 is allocated/corresponds to each of the at least one longitudinal seam sealing device, and wherein the at least one longitudinal cutting device has a circular blade 266 with an undulating cutting edge to generate at least one longitudinally running edge of the packaging allocated to the at least one sealed longitudinal seam dividing pouches that is undulating in design over its entire length; see figures 8-9; para. 67.
Regarding claims 2-3, blades 266 are mounted as claimed about common rotary shaft 252.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Waterman et al. 2018/0133919 in view of Kersey et al. (US 2010/0258017).
Waterman et al. while disclosing mounting options for cutting devices does not directly discuss providing an adjustable blade holder for displacement/adjustment along a traverse, however Kersey et al. teach edge cutting devices 28 mounted by blade holder 80 for adjustment along traverse 96 as claimed ie. in a parallel direction along an axis; see figure 7; para. 16.  It would have been obvious to one of ordinary skill in the art by the effective filing date to include an adjustable blade holder mount along a traverse as claimed as taught by Kersey et al. in the invention to Waterman et al. in order to provide variability in trimming opposing edges as desired/determined by product dimension.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waterman et al. 2018/0133919 in view of Redd (US 2011/0308366).
Waterman et al. does not directly disclose performing a perforated cut with the blade, however Redd teaches various rotary cutting devices including longitudinal rotary perforator 910 with die/blade 916 configured for performing longitudinal perforation cuts; see para. 31; figure 1. It would have been obvious to one of ordinary skill in the art in the invention to Waterman by the effective filing date to include a blade configured for perforating the packages as taught by Redd for producing multipacks capable of later individual product separation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also teachings of Gerlach et al.; Kien et al; Cunningham; Kandemir etc. for various teachings of similar rotary cutting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759